DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1-20 are pending in this instant application per claim amendments and remarks filed on 03/15/2022 by Applicant, wherein Claims 1, 11 and 20 are three independent claims reciting method, system and machine-readable medium claims with Claims 2-10, 12-19 and none dependent on said three independent claims respectively.  Said claim amendments have amended independent Claim 20 only.      
An additional IDS has been filed by the Applicant on 03-15-2022 that has been considered and entered.                 
This Office Action is a final rejection based on the claim amendments and the remarks in response to the original claims filed by the Applicant on 27 NOVEMBER 2019 for its original application of the same data that is titled:        “Tuning Autonomous Vehicle Dispatch using Autonomous Vehicle Performance”.             
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:          

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

Exemplary Analysis for Rejection of Claims 1-10 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2018/ 0275661 filed by Glaser, Stuart (hereinafter “Glaser”) in view of Pub. No. US 2018/ 0322775 filed by Chase et al. (hereinafter “Chase”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Glaser teaches ---   
1.    A method for dispatching trips to a plurality of autonomous vehicles, the method comprising:          
(see at least:   Glaser Abstract and Summary in paras [0006]-[0010];  & para [0004] about {“For example, a passenger might want to travel via a subway and ferry to their ultimate destination.   Using autonomous vehicles to transport the passenger from a starting location to the subway, and then from the subway to the ferry port would simplify travel, and it would be desirable if a system existed to coordinate dispatch of the autonomous vehicles at various pick-up locations along the route.”};  & para [0005] about {“Accordingly, it is desirable to provide systems and methods that can schedule dispatch of autonomous vehicles as part of travel plan so that the autonomous vehicles are present when the passenger arrives at particular locations along a route so that the passenger does not have to wait.   At the same time, it would be desirable if such systems and methods could automatically adjust dispatch scheduling when the passenger's travel plan changes during travel.”};  & para [0021] about {“The disclosed embodiments relate to systems and methods for dynamically scheduling dispatch of autonomous vehicles.  In one embodiment, dispatch of autonomous vehicles can be scheduled as part of a multi-mode transportation system that includes different transport options along a route between the pick-up location and the destination location.”};  & para [0023] about {“The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure.  The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives).”};  & para [0036] about {The multi-mode transportation system 50 can include any number of autonomous vehicles 10.  The autonomous vehicle transportation system 52 manages the dispatching, routing, and operation of the autonomous vehicles 10 as part of a transportation schedule for a passenger that includes one or more other modes of transportation (e.g., bus, train, subway, ferry, trains, aircraft, or the like).  For instance, the autonomous vehicle transportation system 52 controls the dispatch of the autonomous vehicles based on the arrival/departure schedules and operating status of the other transportation systems.  The autonomous vehicles 10 can be automatically controlled to carry passengers from one location to another.”};  & para [0045] about {“As will be explained in greater detail below with reference to FIG. 3, the scheduling server 70 can use the information (described above) provided by a passenger to schedule a multi-leg transportation over a route between a starting location and a destination, where transport of that passenger over at least one leg is via autonomous vehicle.  The scheduling server 70 can schedule different modes of transportation over various legs of the route, and schedule the dispatch of autonomous vehicles to transport the passenger over certain legs as needed.”};  which together are the same as claimed limitations above)         


Glaser teaches ---        
accessing trip result data describing a plurality of trips executed by a set of 5autonomous vehicles of a first vehicle type;      
(see at least:   Glaser ibidem to include paras [0036] & [0045] cited above;  & para [0048] about {“FIG. 3 is a functional block diagram illustrating an exemplary embodiment of a transportation system 50 for scheduling transport of a passenger over a route between a starting location and a destination location in accordance with various embodiments.  The transportation system 50 includes a fleet of autonomous vehicles 10a-10n, a user device 54 of a passenger, route navigation systems 66, transportation systems 68 including databases for each transportation system, and a scheduling server 70. FIG. 3 will be described with reference to FIGS. 1-2.”};  & para [0051] about {“In some embodiments, the scheduler service 82 can query the databases for different transportation systems to obtain schedule information beforehand.  In other embodiments, the scheduler service 82 can query the databases for different transportation systems in real-time throughout the method 300 to obtain and update the schedule information including real-time updates for specific routes of each of the other transportation systems 68.”};  & para [0052] about {“The scheduler service 82 interfaces with the route navigation systems 66 to determine different routes between the starting location and the final destination location, and then processes the schedule information for the different transportation systems to determine which ones offer transportation options that traverse over part of one or more of the routes while satisfying parameters of the transport request (e.g., transport passengers over part of a route between the starting location & the final destination location during times between the departure time and the final arrival time). ……  The different route options can be based on different combinations of the potential transport options, where each potential transport option travels over a particular leg of a given route. ……  Each route option uses at least one autonomous vehicle to transport a passenger over a particular leg, and uses one or more of the other different transportation systems 68 to transport the passenger over one or more other transport legs of that route.”};  which together are the same as claimed limitations above)                 


Glaser teaches ---            
determining a first routing constraint for autonomous vehicles of the first vehicle type using the trip result data;        
(see at least:   Glaser ibidem;  & para [0050] about {“The scheduler service 82 receives a transport request from a user device 54. The transport request can include various passenger inputs associated with request for transportation between a starting location and a final destination location.  Some non-limiting examples of passenger inputs can include the starting location, the final destination location, a departure time for transportation to begin, and a final arrival time at the final destination location.  In addition, other parameters can be included such the passenger's preferred or excluded modes of transportation, an indication that overall travel cost is to be optimized within other constraints (e.g., provide the cheapest route possible given the departure time and final arrival time constraints), an indication that overall travel cost is to be optimized regardless of other constraints (e.g., provide the cheapest route possible regardless of other constraints),an indication that overall travel time is to be optimized within other constraints (e.g., provide the fastest route possible that is within the bounds of the departure time and final arrival time constraints regardless of other constraints like cost), an indication that overall travel time is to be optimized regardless of other constraints (e.g., provide the fastest route possible regardless of other constraints).”};  which together are the same as claimed limitations above)          


Glaser teaches ---          
selecting an autonomous vehicle to (execute a first new trip) using the first routing constraint;   and     
(see at least:   Glaser ibidem;  & para [0050 cited above;  & paras [0054] and [0093] for route constraints)          
Examiner notes that Chase also teaches about trip request 504, trip information 506 and trip route 606 in at least paras [0025]-[0026] & [0033]-[0035].         

Glaser teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘execute a first new trip’.  However, Chase teaches it explicitly.            
(see at least:   Chase Abstract and Summary in paras [0005]-[0012];  & para [0061] about {“AVES vehicle control system 210 sends the trip modification request 505 with altered trip information 507 to AVES COC 100.  Artificial Intelligence System 130 executes the Route Determining Algorithm to determine an altered trip route 608 (including newly estimated trip duration and cost) for fulfilling the modification request 505 based on the altered trip information 507 and information in knowledge base 140, as described above with respect to ride request 504.   Computer server 120 determines whether the present autonomous vehicle is capable of fulfilling the trip modification request 505 according to the altered trip route 608, as well as if there is sufficient payment capacity by the requesting user for the altered trip.  If the present autonomous vehicle 20 is capable of fulfilling the modification request 505 according to the altered trip route 608, computer server 120 confirms that the user accepts the altered trip route 608 via the IVR system 220, the interactive touchscreen 230 or the AVES application 300, and guides the present autonomous vehicle 20 according to the altered trip route 608.”};  & paras [0037] and  [0044] for trip/route restrictions;  which together are the same as claimed limitations above including ‘execute a first new trip’ using the first routing constraint)                

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Glaser with teachings of Chase.  The motivation to combine these references would be to provide a system that can coordinate scheduling of different modes of transportation to transport of a passenger between a starting location and a destination location, and provide systems and methods that can schedule dispatch of autonomous vehicles as part of travel plan so that the autonomous vehicles are present when the passenger arrives at particular locations along a route so that the passenger does not have to wait (see paras [0004]-[0005] of Glaser), and to provide a universal/generic solution to allow a transportation network company to remotely monitor and dynamically control different autonomous vehicles in its fleet to provide optimized consistent operation, functionality, safety and quality (see para [0004] of Chase).         


Glaser and Chase teach ---  
10sending, to the selected autonomous vehicle, a request to execute the first new trip.
(see at least:   Glaser ibidem)            
(see at least:   Chase ibidem to include ‘execute a first new trip’;  & para [0061] about {“Artificial Intelligence System 130 executes the Matchmaking Algorithm to select the alternative autonomous vehicle 20 to fulfill the trip modification request 505 based on the altered trip route 608 and information in knowledge base 140, as described above with respect to ride request 504.”};  which together are the same as claimed limitations above)         




Dependent Claims 2-6 are rejected under 35 USC 103 as unpatentable over Glaser in view of Chase as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.             

With respect to Claim 2, Glaser and Chase teach ---          
2.     The method of claim 1, wherein the trip result data also describes a plurality of trips executed by a set of autonomous vehicles of a second vehicle type, 15the method further comprising:         
generating a first route for at least part of the first new trip for a first autonomous vehicle of the first vehicle type;   and       
(see at least:   Glaser ibidem;  & para [0023] about {“The system schedules the autonomous vehicles as needed so that autonomous vehicles are available to match up with the schedules of existing transportation infrastructure.  The system controls dispatch of autonomous vehicles so that a passenger will be picked up at one or more locations along the route (e.g., an autonomous vehicle will be scheduled so that it arrives concurrently with at a train station to pick up a passenger when the train arrives).  For example, a first autonomous vehicle takes the passenger from home to train station, the passenger takes the train to a station, and a second autonomous vehicle takes the passenger from the train station to the ultimate destination.”};  & para [0043] about {“The other transportation systems 68 provide different modes of transportation, and can include any type of transportation system that can be used to transport a passenger along a route in conjunction with one or more autonomous vehicles 10.  Without limitation examples of other transportation systems can include transportation systems such as bus systems, train systems, subway systems, air-based transportation systems (e.g., commercial planes or helicopters),water- based transportation systems (e.g., ferries, water taxis, cruise ships, etc.).  Any combination of these different transportation systems can be used to transport passengers in accordance with the disclosed embodiments as part of a multi-mode transportation system.”};  & para [0045] about {“As will be explained in greater detail below with reference to FIG. 3, the scheduling server 70 can use the information (described above) provided by a passenger to schedule a multi-leg transportation over a route between a starting location and a destination, where transport of that passenger over at least one leg is via autonomous vehicle. The scheduling server 70 can schedule different modes of transportation over various legs of the route, and schedule the dispatch of autonomous vehicles to transport the passenger over certain legs as needed.”};  & para [0064] about {“In other implementations, the dispatch controller 88 will make the selection by considering other factors such as concentration of autonomous vehicles in each area.  For example, in another implementation, the dispatch controller 88 can take into account current density of autonomous vehicles in each area, and can elect a candidate autonomous vehicle that is in close proximity the many other autonomous vehicles even though another candidate autonomous vehicle in a different area happens to have a shorter time of estimated time-of-arrival, but is located in an area where the concentration of autonomous vehicles is less dense.  In this implementation, the dispatch controller 88 might not pick the candidate autonomous vehicle that can get there first if it is in an area with few other autonomous vehicles.”};  which together are the same as claimed limitations above)           
(see at least:   Chase ibidem;  & paras [0024]-[0026] about {“AVES COC 100 receives trip requests from hailing users via AVES applications 300 installed on computing devices 30. AVES COC 100 receives from AVES applications 300 installed on computing devices 30 a unique user ID 502 associated with each user trip request 504 and trip information 506 associated with each user trip request 504.  Trip information 506 may include pickup location, pickup date/time, destination location and intermediate stop location(s). ……… In response to a user trip request 504, AVES COC 100 selects an autonomous vehicle 20 from the active pool to respond to the trip request 504. For each user trip request 504, AVES COC 100 generates a unique trip ID 602 and corresponding unique trip PIN 604, and determines a trip route 606 based on trip information 506.  Trip route 606 includes information about the expected mileage and duration of the trip.   AVES COC 100 selects an autonomous vehicle 20 from the active pool that is optimally capable of fulfilling the trip request according to determined trip route 606. Once AVES COC 100 selects an autonomous vehicle 20 to fulfill trip request 504, AVES COC 100 sends vehicle assignment information to the hailing user via AVES application 300, including trip ID 602, trip PIN 604, trip route 606, and vehicle ID 402 and vehicle description 414 for the autonomous vehicle 20 assigned to fulfill trip request 504. ……… AVES COC 100 communicates with AVES vehicle equipment 200 installed on a selected autonomous vehicle 20 to guide said selected autonomous vehicle 20 to the hailing user. AVES COC 100 sends trip assignment information to AVES vehicle equipment 200 installed on the selected autonomous vehicle 20, including trip ID 602,  trip PIN 604, trip route 606 and/or trip information 506, for the selected autonomous vehicle 20 to fulfill trip request 504. Also, AVES COC 100 communicates with AVES vehicle equipment 200 on autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to guide autonomous vehicle 20 to standby locations throughout the transportation network's geographic area.”};  & paras [0033]-[0039] and [0042]-[0044];  & para [0049] about {“For each trip request 504 received by AVES COC 100, computer server 120 generates a unique trip ID 602 and corresponding unique trip PIN 604 corresponding to the trip request 504.  Further, computer server 120 associates trip request 504 and corresponding trip information 506, user ID 502 for the hailing user, vehicle ID 402 for the selected autonomous vehicle 20, trip ID 602 and corresponding trip PIN 604 for the trip request 504 and determined trip route 606 for the trip request 504 in a trip record 600 that is stored in computer server 120.  Once AVES COC 100 selects an autonomous vehicle 20 to fulfill trip request 504, AVES COC 100 communicates with AVES vehicle equipment 200 installed on selected autonomous vehicle 20 to guide selected autonomous vehicle 20 to the to the pickup location at the pickup time. …… If a trip request 504 is reassigned to a newly  selected autonomous vehicle 20, computer server 120 sends trip assignment information to the AVES vehicle control system 210 of the newly selected autonomous vehicle 20 to guide the newly selected autonomous vehicle 20 to the to the pickup location at the pickup time. Also, computer server 120 diverts the previously selected autonomous vehicle to another pickup location or a standby location. Further, computer server 120 updates trip record 600 to replace the previously selected autonomous vehicle with the newly selected autonomous.”};  which together are the same as claimed limitations above)        


Glaser and Chase teach ---             
generating a second route for at least part of the first new trip for a second autonomous vehicle of the second vehicle type, wherein the selecting of the 20autonomous vehicle is based at least in part on the first route and the second route.                   
(see at least:   Glaser ibidem;  & para [0092] about {“In accordance with the disclosed embodiments, each route option uses two or more of the different transportation systems to transport the passenger over two or more legs of a particular route from the starting location to the final destination location, where at least one of those legs uses an autonomous vehicle to transport the passenger.  For example, a given route option may include transport over a first leg via subway, transport over a second leg via autonomous vehicle, transport over a third leg via a ferry, and then transport over a fourth leg via another autonomous vehicle.  Another route option may include transport over a first leg via subway, transport over a second leg via train, transport over a third leg via an autonomous vehicle, transport over a fourth leg via another autonomous vehicle, transport over a fifth leg via aircraft, and conclude with transport over a sixth leg via another autonomous vehicle.  It will be appreciated that these are just two non-limiting examples.”};  & para [0094] about {“At 310, the scheduler service 82 generates an initial transportation schedule for the passenger based on the selected route option.  The initial transportation schedule comprises a list of transport legs (e.g., segments that make up part of the full transportation) along a route between the starting location and the destination location. …… 
In another embodiment, the scheduler service 82 can send the passenger (via his/her user device 54) different transportation schedules that correspond to multiple, different route options to give the passenger different options, and allow the passenger to select one before sending a confirmation. …… When such events occur that impact the initial transportation schedules, the scheduler service 82 can update the transportation schedule by generating a “most recent” or current transportation schedule that accounts for any changes need to allow the passenger to keep his/her travel plan on track (to the extent possible).”};  which together are the same as claimed limitations above)      
(see at least:   Chase ibidem;  & para [0063] about {“If an autonomous vehicle 20 is suddenly disabled during a trip, AVES vehicle control system 210 initiates a disabled vehicle protocol. AVES vehicle control system 210 will first attempt to guide the autonomous vehicle to a safe location (e.g., at the side of a road), activate the hazard flashers and notify AVES COC 100.  AVES COC 100 automatically priority dispatches a substitute autonomous vehicle 20 and establishes a communications link to the autonomous vehicle's passenger(s) via IVR System 220 and interior video camera 260 so that an AVES COC 100 attendant can monitor the situation.   This disabled vehicle protocol differs from present automatic vehicle notification systems in that a substitute autonomous vehicle 20 is automatically dispatched, rather than simply notify the transportation network company of the disabled condition of the autonomous vehicle 20.”};  which together are the same as claimed limitations above)        



With respect to Claim 3, Glaser and Chase teach ---          
3.     The method of claim 1, further comprising:     
determining that a first trip of the plurality of trips comprises an event;   and     
determining a first route component associated with the event, wherein the 25first routing constraint is associated with the first route component.         
(see at least:   Glaser ibidem;  & para [0094] about {“In another embodiment, the scheduler service 82 can send the passenger (via his/her user device 54) different transportation schedules that correspond to multiple, different route options to give the passenger different options, and allow the passenger to select one before sending a confirmation. As will be explained below, it is possible that the initial transportation schedule can change after being confirmed due to events that take place either before the passenger begins traveling or after the passenger starts traveling. When such events occur that impact the initial transportation schedules, the scheduler service 82 can update the transportation schedule by generating a “most recent” or current transportation schedule that accounts for any changes need to allow the passenger to keep his/her travel plan on track (to the extent possible).”};  & para [0098] about {“When the currently scheduled pick-up time is not within the dispatch threshold, this means that arrival of the passenger at the pick-up location is not “imminent,” and the method 300 proceeds to 318 so that the scheduler service 82 can continue to monitor for events that might require a change to the current transportation schedule.  At 318, the scheduler service 82 determines whether an event has occurred that requires a change to the transportation schedule. Any number of different events could cause the transportation schedule to change.  A few examples include delays in transportation along one or more legs of the route, changes in schedule by one of the different transportation systems, passenger delays, requests for changes by the passenger, accidents, equipment failures, closure of infrastructure such as roads, highways, rail lines, etc.”};  which together are the same as claimed limitations above)          
(see at least:   Chase ibidem)           



With respect to Claim 4, Glaser and Chase teach ---          
4.     The method of claim 3, wherein the first routing constraint describes a modification to at least one route component connection associated with the first route component.    
(see at least:   Glaser ibidem)       
(see at least:   Chase ibidem;  & para [0037] about {“At the time of registration (which may be updated as necessary), vehicle owner/operator may specify restriction(s) 416, which may include an allowable operational trip area that the autonomous vehicle 20 may travel (e.g., defined by a radius around a latitude/longitude reference point, or City, County, State or other geographic boundaries), allowable days and times when the autonomous vehicle 20 may be assigned to a trip, and minimum revenue rate for a trip to which the autonomous vehicle may be assigned.”};  & para [0039] about {“Each trip request 504 has a corresponding trip record 600 maintained in computer server 120, which may include unique user ID 502 associated with user trip request 504, trip information 506 associated with trip request 504, vehicle ID 402 assigned to trip request 504, trip ID 602 and trip PIN 604 associated with trip request 504, trip route 606 determined for trip request 504, trip modification 608 requested by user for trip request 504 and altered trip route 610 provided for trip request 504.”};  & paras [0044]-[0045];  which together are the same as claimed limitations above)        



With respect to Claim 5, Glaser and Chase teach ---          
5.     The method of claim 3, wherein the first routing constraint describes a modification to at least one route component cost.           
(see at least:   Glaser ibidem)       
(see at least:   Chase ibidem;  & para [0037] cited above;  & para [0038] about {“Trip information 506 may include pickup location, pickup date/time, destination location and intermediate stop location(s).  User preference(s) 508 may include pricing, priority, speed of trip, vehicle capacity, cabin temperature, etc.”};  & para [0044] cited above;  & para [0047] for AVES 10 is able to operate quickly, efficiently and cost effectively;  which together are the same as claimed limitations above)           



With respect to Claim 6, Glaser and Chase teach ---          
6.     The method of claim 3, wherein the event comprises disengaging a 5vehicle autonomy system during the first trip.              
(see at least:   Glaser ibidem)       
(see at least:   Chase ibidem;  & para [0063] about {“If an autonomous vehicle 20 is suddenly disabled during a trip, AVES vehicle control system 210 initiates a disabled vehicle protocol.   AVES vehicle control system 210 will first attempt to guide the autonomous vehicle to a safe location (e.g., at the side of a road), activate the hazard flashers and notify AVES COC 100.   AVES COC 100 automatically priority dispatches a substitute autonomous vehicle 20 and establishes a communications link to the autonomous vehicle's passenger(s) via IVR System 220 and interior video camera 260 so that an AVES COC 100 attendant can monitor the situation.  This disabled vehicle protocol differs from present automatic vehicle notification systems in that a substitute autonomous vehicle 20 is automatically dispatched, rather than simply notify the transportation network company of the disabled condition of the autonomous vehicle 20.”};  & para [0064];  which together are the same as claimed limitations above)         



Dependent Claims 7-10 are rejected under 35 USC 103 as unpatentable over Glaser in view of Chase as applied to the rejection of Claims 1-6 above, and further in view of Pub. No. US 2021/ 0140777 filed by Balva, Alexander (hereinafter “Balva”), and as described below for each claim/ limitation.           

With respect to Claim 7, Glaser and Chase teach ---          
7.     The method of claim 3, wherein the event comprises receiving (a customer rating)  for the first trip below (a customer rating threshold).          
(see at least:   Glaser ibidem)       
(see at least:   Chase ibidem)             

Glaser and Chase teach as disclosed above, but they may not explicitly disclose about ‘a customer rating’ and ‘a customer rating threshold’.  However, Balva teaches them  explicitly.            
(see at least:   Balva Abstract;  & paras [0051]-[0052] about {“[0051]  In this example process, the various potential routing solutions can be analyzed 508 using an objective function that balances various factors, such as provider efficiency and customer satisfaction, or at least takes those factors into consideration as discussed elsewhere herein.  Each potential routing solution that is analyzed using the function, or at least that meets specific minimum criteria, can be provided with a routing quality score generated inserting the relevant values for the solution into the objective function.  This can include, for example determining a weighted combination of various quality factors as discussed herein.  In some embodiments, the solution with the best (e.g., highest or lowest) quality score can be selected for implementation.  In this example,  however, at least one optimization procedure is performed 510 with respect to at least some of the potential solutions.  In some embodiments the process might be performed for all potential solutions, while in others only a subset of the solutions will go through an optimization procedure, where solutions with a quality score outside an acceptable range may not be considered for optimization in order to conserve time and resources.  The optimization process can attempt to improve the quality scores of the various solutions.  As discussed herein, an optimization process can attempt to adjust various parameters of the solution, such as to adjust pickup times, stops per route, capacity distribution, and the like.  As mentioned, multiple optimization procedures may be applied in some embodiments, where the algorithms may look at different factors or adjustable ranges, etc.  Different optimization algorithms may also optimize for, or prioritize, different factors, such as different QoS or efficiency components, profitability, rider comfort, and the like. …… [0052]  After the optimization, at least some of the various proposed solutions may have updated quality scores.  Some of the proposed solutions may also have been removed from consideration based on, for example, unacceptable quality scores or an inability to adequately serve a sufficient number of the pending requests, among other such factors.  A specific routing solution can then be selected 512 from the remaining solutions, where the solution can be selected based at least in part upon the optimized quality scores. For example, if optimizing for factors such as profitability or customer satisfaction rating, it can be desirable to select the option with the highest score.  If optimizing for factors such as cost, it might be desirable to select the option with the lowest score.  Other options can be utilized as well, such as to select the score closest to a target number (e.g., zero).  As mentioned, other factors may be considered as well.  For example, a solution might be selected that has close to the best quality score, but has a much better profitability or customer satisfaction value, or satisfies one or more other such goals or criteria.  Once the solution is determined, the appropriate capacity can be allocated 514 based upon vehicles and seating, among other potential options, determined to be available for the determined region at, or near, the future period of time.  This can include, for example, determining routes and stops, and assigning vehicles with appropriate capacity to specific routes.  The assignment of specific types of vehicles for certain routes may also be specified in the routing options, as there may be certain types of vehicles that get better gas mileage in town and some that get better gas mileage on the highway, for example, such that operational costs can be broken down by types of vehicles as well.  In some embodiments specific vehicles might also be due to service for a specific mileage target, which can be factored in as well as other factors, such as cost per mile, type of gasoline, fuel, or power utilized, and the like.  Information about the selected routing option can then be provided 514 to particular customers, such as those associated with the received requests.  The information can indicate to the users various aspects such as the time and location of pickup, the route being taken, the location and approximate time of arrival at the destination, and potentially information about the specific vehicle and driver, among other such options.”};  which together are the same as claimed limitations above)          



With respect to Claim 8, Glaser, Chase and Balva teach ---          
108.     The method of claim 3, wherein the event comprises a deviation from a planned route for the first trip.              
(see at least:   Glaser ibidem;  & paras [0058]-[0060] about {“[0058]  In practice, however, the vehicle system 52 and the process 400 can be designed to accommodate passenger customization or options that allow the passenger to view or select changes to the recommended travel plans.  For example, the mobile app can display drop down menus or interactive tables that identify transportation system schedules, corresponding departure and destination locations, and the resulting time adjustments, relative to a suggested travel plan.  In other words, the process 400 and the vehicle system 52 can be suitably designed to allow the passenger to “override” a recommended travel plan and/or to alter one or more legs of a recommended multi-mode travel plan.”} …… [0059]  For example, the instructions may include information that is intended to help the passenger continue on an upcoming segment of the multi-mode travel plan.  In this regard, the instructions can direct the passenger to a specific departure location (such as a bus stop, a train station platform, a street intersection, a ferry terminal, an airport terminal, a shuttle bus pickup location, or the like), and remind the passenger of the desired departure time.  The instructions may also include navigation directions to guide the passenger to the desired departure location. The instructions may also include an itinerary or summary of the travel plan, a map that depicts the planned travel route, billing or account information, and the like. …… [0060]  If the current travel plan requires a vehicle for the first leg of the trip (the “Yes” branch of query task 412), then the process 400 dispatches a vehicle to the passenger's current location at an appropriate time that is dictated by the travel plan and/or by the requirements of the transportation request (task 414).”};  which together are the same as claimed limitations above)     
(see at least:   Chase ibidem)           
(see at least:   Balva ibidem;  & paras [0038]-[0039] about {“[0038]  Certain metrics, such as optimal rider miles and optimal distance, can be problematic to use as a measure of efficiency in some situations.  For example, relying on the planned or actual distance of trips as a quantization of the quality of service provided can potentially result in degradation in the rider experience.   This can result from the fact that requiring the average rider to travel greater distances may result in better vehicle utilization, but can be less optimal for users that shorter trips. …… In some embodiments, the ideal mileage for a requested trip can be computed.  This can assume driving a specific type of vehicle from the origin to the destination without any additional stops or deviations. …… [0039]  An example route determination system can consider trips that are already planned or being planned, as well as trips that are currently in progress.  The system can also rely on routes and trips that occurred in the past, for purposes of determining the impact of various options.  For trips that are in progress, information such as the remaining duration and distance can be utilized.”};  which together are the same as claimed limitations above)         



With respect to Claim 9, Glaser, Chase and Balva teach ---          
9.     The method of claim 1, further comprising determining, using the trip result data, that a rate of events associated with route components having a first 15route component property is greater than a threshold, wherein the first routing constraint describes a routing graph modification associated with the first route component property.       
(see at least:   Glaser ibidem;  & para [0020] about {“For the sake of brevity, conventional techniques related to signal processing, data transmission, signaling, control, and other functional aspects of the systems (and the individual operating components of the systems) may not be described in detail herein.  Furthermore, the connecting lines shown in the various figures contained herein are intended to represent example functional relationships and/or physical couplings between the various elements.”};  & paras [0023] and [0026];  which together are the same as claimed limitations above)            
(see at least:   Chase ibidem)            
(see at least:   Balva ibidem;  & para [0051] about {“Different optimization algorithms may also optimize for, or prioritize, different factors, such as different QoS or efficiency components, profitability, rider comfort, and the like.”};  & para [0058] about {“As mentioned, this can involve varying some of the metric values, and their component values, as well as the weightings and other aspects within allowable ranges or variances.  If there are more proposed routing solutions to consider, the process can continue.”};  which together are the same as claimed limitations above)           



With respect to Claim 10, Glaser, Chase and Balva teach ---          
10.     The method of claim 1, further comprising detecting, using the trip 20result data, a first route component associated with an event for at least one of the plurality of trips, wherein the first routing constraint describes a routing graph modification associated with the first route component.              
(see at least:   Glaser ibidem;  & para [0046] for graph as in {“The route navigation systems 66 can employ node mapping, pathfinding, and graph traversal techniques, methodologies, and algorithms to determine the route options.  Some non-limiting examples can include A* algorithm or the branch-and-bound algorithm.  For instance, all of the possible route options can be integrated into a single graph, and an algorithm can be applied to the graph to return different route options for transporting the passenger from a starting location to a final destination.”};  & para [0043] for modified as in {“In accordance with the disclosed embodiments, this regular use case is modified to provide the multi-mode transportation system 50.”};  which together are the same as claimed limitations above)            
(see at least:   Chase ibidem;  & para [0006] about {“The AVES application, when executed by the processor of the user mobile device, performs a method of providing transportation network services, including the steps of: the user mobile device rendering a graphical user interface on a display; the user mobile device prompting the user to provide a user ID via the graphical user interface; the user mobile device communicating with an AVES Central Operations Center (COC) to authenticate the user ID; the user mobile device receiving a trip request via the graphical user interface including pickup location, pickup date/time, destination location, and any intermediate stop location(s); the user mobile device sending the trip request to the AVES COC; the user mobile device receiving a unique trip ID for the trip request and a description of an autonomous vehicle selected to fulfill the trip request; the user mobile device providing the unique trip ID for the trip request and the description of the autonomous vehicle selected to fulfill the trip request via the graphical user interface; and the user mobile device transmitting a signal encoded with the unique trip ID for the selected autonomous vehicle to become aware of, locate and drive toward the user mobile device.”};  & para [0010] about {“Some embodiments of the above AVES application and method of executing the AVES application, further include the steps of:  the user mobile device receiving a modification request from the hailing user to alter the trip information via the graphical user interface; the user mobile device sending the modification request to alter the trip information to the AVES COC; the user mobile device receiving a route modification and/or vehicle change notification; the user mobile device providing the route modification and/or vehicle change notification via the graphical user interface; and the user mobile device prompting the user to accept or reject the route modification and/or vehicle change via the graphical user interface.”};   & Claims 5, 8 & 12;  which together are the same as claimed limitations above)         
(see at least:   Balva ibidem)           




With respect to Claims 11-19, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-10 as described above using cited references of Glaser, Chase and Balva, because the limitations of these system Claims 11-19 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-10 as described above.            


With respect to Claim 20, the limitations of this machine-readable medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-10 as described above using cited references of Glaser, Chase and Balva, because the limitations of this machine-readable medium Claim 20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-10 as described above.            

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Response to Arguments 
Applicant's remarks and claim amendments dated 15 MARCH 2022 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-20 has been maintained as described above.  Additionally, Examiner notes that all of the previous rejections under 35 USC §101 have been withdrawn based on amendments to Claim 20.  Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations/paras from already used references that have been added in response to the Applicant’s latest claim amendments (on 03/15/2022).            

Applicant's arguments with respect to rejection of Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the new citations/paras added from both references (Glaser and Chase), which was necessitated by the Applicant's remarks and arguments.  See MPEP § 706.07(a).        

In response to the Applicant’s arguments traversing the 103 rejection stating that  none of the references teach about “trip result data”, & Examiner respectfully disagrees.  Additionally, Examiner notes that at least both references (Glaser and Chase) used for rejection of exemplary independent Claim 1 teach about synonyms of “trip result data” under the BRI (Broad Reasonable Interpretation) procedures of the Office, & additional paras have been added from both references in the 103 rejection described above.  Furthermore, Examiner notes that the Applicant’s own Specification in paras [0054]-[0055] describe “trip result data” as ----     (underlining emphasis added by Examiner)       
{“[0054]   The trip result data 122 describes the results of trips executed by autonomous vehicles 102 of different types 108A, 108B, 108N.  The trip result data 122 can include various information about a trip, including, for example, an actual route traversed by the autonomous vehicle 102 to execute the trip and30 various events that occurred on the trip.     

[0055]   Various different types of events can occur on a trip and be described by the trip result data 122. One example event that can occur on a trip is an intervention.  An intervention occurs when the vehicle autonomy system of an autonomous vehicle 102 ceases to control the vehicle 102.  This can occur, for 5 example, if the vehicle autonomy system crashes, if the autonomous vehicle 102 encounters a road condition through which the vehicle autonomy system cannot direct the vehicle, if the autonomous vehicle 102 encounters a route component that the vehicle 102 cannot traverse, etc.  In some examples, the autonomous vehicle 102 carries a human user who can assume control upon the occurrence10 of an intervention.  Also, in some examples, the autonomous vehicle 102 is configured to pull over to a safe stopping location upon the occurrence of an intervention.”},                
but in Drawings, FIG. 1 describes character 122 as “Trip Result” only.         

Examiner reminds the Applicant to consider all the references in their entirety, because secondary references also teach about other claimed limitations besides the ones they are cited for (as described above), and Examiner notes that the obviousness rejection is thus strengthened when the claimed limitations are taught in more than one reference;  see  Kansas Jack, Inc. v. Kuhn, 719 F.2d 1144, 1149, 219 USPQ 857, 860 (Fed.Cir.1983) (where teachings relied upon to show obviousness were repeated in a number of references, the conclusion of obviousness was strengthened).         

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).               

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.                

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691